Citation Nr: 0306482	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981 and from November 1982 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied service connection for a 
bilateral knee disorder.

In the veteran's VA Form 9, she requested a travel board 
hearing.  Although she was notified of the time, date, and 
location of the hearing, she failed to appear.  There is no 
indication that she wished to schedule another hearing.

This issue was previously before the Board in July 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The veteran had problems with her knees prior to entering 
military service.

3.  There is no competent medical evidence to show that the 
veteran's pre-existing bilateral knee disorder increased in 
severity during active service beyond the natural progression 
of the disorder. 



CONCLUSION OF LAW

A preexisting bilateral knee disorder was not aggravated by 
active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.306 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, has been accomplished.

Through the February 2000 statement of the case and 
supplemental statements of the case dated in March 2001 and 
November 2002, the veteran has been notified of the law and 
regulations governing entitlement to the benefit sought, the 
evidence which would substantiate the claim, and the evidence 
that has been considered in connection with the appeal.  
Moreover, in a letter dated in September 2002, the RO 
informed the veteran of the what evidence was necessary to 
establish a service connection claim and what steps would be 
taken to assist the veteran.  In addition, pursuant to a 
Board remand, she was notified of evidence or information 
needed to support her claim.  The Board finds that the 
aforementioned letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been provided ample opportunity to 
submit such information and evidence.

Factual Background

Service medical records from the veteran's first period of 
service include an enlistment examination report that does 
not contain any complaints or findings of a knee disorder.  
Orthopedic clinic records dated in September 1979 indicated 
that the veteran was see in her first week of training for 
complaints of bilateral knee pain.  She reported a 6-7 year 
history of knee problems.  Pain decreased with rest.  The 
assessment was probable chondromalacia.  In November 1979 she 
was put on a physical profile and referred for physical 
therapy.  She continued to have complaints of knee pain from 
that time through to September 1980.  Assessments were 
chondromalacia.  In August 1980, it was noted that she 
injured her knee in the motor pool; the assessment was muscle 
pull.  Her second period of service showed complaints of knee 
pain from December 1982 to June 1983.  The assessments were 
shin splints and chondromalacia.

Private medical records from the Appalachian Regional 
Hospital dated from February 1982 to February 1989 included a 
March 1987 x-ray report, which revealed normal findings of 
the right knee.

Private medical records dated from November 1989 to June 1991 
from the PHP Clinic showed the veteran had several complaints 
to include knee pain in May 1990.  The assessment was general 
muscle pain.

Private medical records from Dr. Lorenzetti showed the 
veteran was treated for bilateral knee pain in November 1998 
and January 1999.  She reported a history of knee pain 
without actual trauma.  The assessments were chondromalacia 
and unspecified joint pain.

In March 2000, the veteran was seen by Peter Battaglia, M.D. 
for right knee pain.  She reported a 20-year history of pain 
and multiple dislocations.  The assessment was loose 
ligaments.

The veteran offered testimony during an April 2000 personal 
hearing.  She stated that her knee condition did exist prior 
to entering the service.  She stated that prior to service 
she participated in a lot of sports that resulted in knee 
swelling.  She began having a lot of problems in service 
during field exercises.  She had no knee injuries to her 
knees during her first period of service, but during her 
second period of service she stated that on one occasion her 
right knee gave out and she fell on it.  The veteran 
testified that her knee had gotten worse at the time of 
discharge and that prior to her second period of service she 
was told by a doctor that her knee cap moved out of place on 
its own.  She stated that both knees gave out.  She currently 
wore an immobilizing brace that had been prescribed for her 
knee.

The veteran underwent a VA examination in May 2002.  She 
complained of bilateral knee pain, locking, giving way, and 
grinding.  The diagnosis was bilateral knee instability.  The 
opinion was that it was at least as likely as not that the 
veteran's knee conditions preexisted service and were 
exacerbated by her miliary duties.  Since she did not have an 
injury that would result in the current instability of the 
knees, he opined that it was at least as likely as not that 
her knee condition was developmental in nature rather than 
service-connected.  The RO sought to clarify his statements 
about her knee disorder being exacerbated by service and 
developmental rather than service-connected.  In an addendum 
to his report, he stated that exacerbation  indicates a 
temporary increase in symptomatology without permanent 
increase in the condition, while aggravation indicates a 
permanent increase in symptoms or impairment by more than 
three percent.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a bilateral knee disorder.  Under 
applicable criteria, service connection will be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110.  Veterans are 
presumed to be in sound medical condition at the time of 
entry into service except for defects actually noted when 
examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.  A pre-existing condition is considered to be 
aggravated by active service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of symptoms during service are not sufficient to be 
considered aggravation absent worsening of the underlying 
disorder.  Jensen v. Brown, 19 F.3d 1413, 1316 (Fed. Cir. 
1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In the present case, the veteran testified under oath that 
her bilateral knee problems existed prior to service.  
Although this was not noted on the enlistment examination 
report, service medical records showed that a diagnosis of 
chondromalacia was made during the veteran's first week in 
service.  Based on the foregoing, it is evident that the 
veteran did have a bilateral knee disorder prior to service.  

Once it has been established that the veteran had a 
preexisting condition, the question then becomes one of 
aggravation in service.  The evidence of record shows that 
the veteran was seen many times during her first period of 
service due to knee pain and included a physical profile 
limiting certain activities.  The evidence does not show any 
treatment between the first and second periods of service.  
The second period of service included several complaints of 
knee pain, although no profile was made.

Post-service medical records indicate the veteran has 
received infrequent treatment for knee problems.  Although 
she currently wears an immobilizing knee brace, there is no 
medical evidence to show that military service advanced the 
bilateral knee disorder beyond the normal progression of the 
disorder.  This conclusion is supported by a May 2002 VA 
examiner who opined that the veteran's bilateral knee 
disorder was exacerbated rather than aggravated by service.  
Exacerbation, as noted earlier, is a temporary increase in 
symptomatology without a permanent increase in the underlying 
condition.  Exacerbation is evident in the medical records to 
the extent that there are far more complaints of and 
treatment for knee pain in service than during the periods 
after service.  Furthermore, the examiner that the veteran 
did not have an injury that would result in her current knee 
problems.

As there is no evidence that outweighs the VA examiner's 
opinion that there was no permanent increase in the 
impairment, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a bilateral knee disorder.  As such; the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Service connection for a bilateral knee disorder is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

